Citation Nr: 1220330	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-28 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the withholding of VA compensation benefits between January [redacted], 2008 and May [redacted], 2008 due to the Veteran's status as a fugitive felon was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, determined that the Veteran was a fugitive felon during the period between January [redacted], 2008 and May [redacted], 2008 and withheld VA compensation benefits.  

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  In May 2008, the RO advised the Veteran that he was the subject of an outstanding warrant issued by Houston County Sheriff's Office on January [redacted], 2008. 

2.  The Veteran was not aware of the warrant issued by the Houston County Sheriff's Office prior to May 2008. 

3.  The Veteran was not fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense, and was not violating a condition of probation or parole imposed for commission of a felony. 


CONCLUSION OF LAW

The Veteran was not a fugitive felon from January [redacted], 2008 to May [redacted], 2008, and the adjustment of VA compensation due to a fugitive felon match was improper.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B, which provides that a veteran who is otherwise eligible for a benefit under Chapter 11 of Title 38 may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon.  38 U.S.C.A. § 5313B (West 2002). 

VA's Office of General Counsel has noted that the fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002 (December 3, 2002).  Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A). 

The term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2) (2011). 

The term felony includes a high misdemeanor under the laws of a state which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3). 

The Houston County Sheriff's Office issued a warrant for the Veteran's arrest on January [redacted], 2008.  Information received by VA in May 2008 indicated that the warrant was issued in response to an offenses described as "dangerous drugs."  The warrant's case summary from the Houston County Circuit Court indicates that a motion to set aside the warrant was denied on May 16, 2008; the Veteran was noted to have stopped payment on an offense committed almost 12 years earlier and then moved outside the jurisdiction.  Three days later, on May [redacted], 2008, the warrant was set aside as the Veteran appeared at the court and paid his fine.  

The Board finds that the Veteran was not a fugitive felon as defined by 38 C.F.R. § 3.665(n)(2) for the period between the warrant's issue on January [redacted], 2008 and its recall on May [redacted], 2008.  The Veteran credibly testified in April 2012 that he was unaware of the outstanding warrant until May 2008, when he was notified by the SSA.  He testified that he immediately went to court and paid the remaining fine, a statement which is verified by the warrant case summary which indicates the warrant was dismissed more than a week before VA initially contacted the Veteran on May [redacted], 2008.  As the Veteran was not aware a warrant had been issued, there is no basis to find that the Veteran was fleeing to avoid prosecution.  In addition, while the Veteran clearly owed money in connection with a prior conviction, the record does not establish that the fine constituted a condition of his probation or parole.  Based on the foregoing, the Board concludes that the Veteran may not be considered to have been a fugitive felon during the time period at issue, and the adjustment of the Veteran's compensation due to a fugitive felon match was improper. 

The Board is granting the full benefit sought on appeal.  In light of the favorable disposition, the Board finds that the Veteran is not prejudiced by any failure of VA to comply with its duties to notify and assist in substantiating the claim under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

	(CONTINUED ON NEXT PAGE)







ORDER

The withholding of VA compensation benefits between January [redacted], 2008 and May [redacted], 2008 due to the Veteran's status as a fugitive felon was not proper.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


